 



Exhibit 10.1
OSI PHARMACEUTICALS, INC.
AMENDED AND RESTATED STOCK INCENTIVE PLAN
RESTRICTED STOCK AGREEMENT
     THIS RESTRICTED STOCK AGREEMENT (the “Agreement”) is made this 14th day of
July, 2006 (the “Grant Date”) by and between OSI PHARMACEUTICALS, INC., a
Delaware corporation (the “Company”), and [EXECUTIVE OFFICER] (the “Employee”).
     WHEREAS, the Compensation Committee of the Board of Directors of the
Company has approved the grant of Restricted Stock (as defined below) to the
Employee, as described herein;
     NOW, THEREFORE, the parties hereto mutually agree to the following terms
and conditions of this Agreement:
          1. Issuance of Stock. Pursuant to the terms of the OSI Pharmaceutical,
Inc. Amended and Restated Stock Incentive Plan (the “Plan”), the Company shall
issue to the Employee                      shares of Common Stock, subject to
the terms, conditions and restrictions of this Agreement and the Plan (the
“Restricted Stock”). The Company may withhold the actual delivery of a stock
certificate evidencing the Restricted Stock awarded hereunder until such shares
of Restricted Stock have become vested and transferable under the terms hereof
or may issue in the name of the Employee a certificate evidencing such shares of
Restricted Stock, which certificate shall bear a legend reflecting the
restrictions imposed under this Agreement and such other legends the Company
deems appropriate to comply with any applicable securities laws.
          2. Vesting and Forfeiture. Except as the Compensation Committee of the
Board of Directors may otherwise provide, Restricted Stock issued under this
Agreement shall vest in four equal tranches of                      shares of
Restricted Stock on each anniversary of the Grant Date, commencing July 14, 2007
and terminating on July 14, 2010 (the “Final Vesting Date”). On the date that
the Employee’s employment (or service as an officer, consultant or member of the
Board of Directors of the Company) with the Company and any parent or subsidiary
of the Company terminates, including, without limitation, due to death or
Retirement (an “Employee Termination Event”), all unvested Restricted Stock
granted hereunder shall be forfeited, and the Employee shall have no further
rights with respect to such forfeited Restricted Stock. Notwithstanding the
foregoing, all unvested Restricted Stock shall immediately vest upon a “Change
of Control”. For the purposes of this Agreement, a “Change of Control” shall
mean the approval by the stockholders of the Company of (a) a merger or
consolidation involving the Company if the stockholders of the Company
immediately before such merger or consolidation do not, as a result of such
merger or consolidation, directly or indirectly, continue to hold a majority of
the voting power in the resulting entity, or (b) an agreement for the sale or
other disposition of all or substantially all of the assets of the Company.
          3. Restriction on Transferability. Shares of Restricted Stock issued
hereunder shall not be sold, assigned, transferred, exchanged, pledged or
otherwise encumbered

 



--------------------------------------------------------------------------------



 




or disposed of in any manner by the Employee prior to the date such shares
become vested under Section 2 of this Agreement.
          4. Voting, Dividend and Tender Offer Rights. Unless shares of
Restricted Stock have been forfeited hereunder, the Employee shall have all
voting, dividend and tender offer rights with respect to shares of Restricted
Stock issued under this Agreement, whether or not such shares are vested or
unvested.
          5. Securities Laws. The Company shall not be obligated to issue or
deliver any shares of Restricted Stock under this Agreement in any manner in
contravention of the Securities Act of 1933, as amended, any other federal or
state securities law or the rules of any exchange or market system upon which
the Common Stock is traded. The Board of Directors of the Company or the
Committee (as designated under the Plan) may, at any time, require, as a
condition to the issuance or delivery of shares of Common Stock hereunder, the
representation or agreement of the Employee to the effect that the shares
issuable hereunder are acquired by the Employee for investment purposes and not
with a view to the resale or distribution thereof, and may require such other
representations and documents as may be required to comply with applicable
securities laws or the rules of any applicable exchange or market system.
          6. Withholding of Applicable Taxes. The Employee shall pay, or make
provision satisfactory to the Company for the payment of, any taxes that the
Company is obligated to collect with respect to the issuance or vesting of
Restricted Stock under this Agreement, including but not limited to, any
applicable federal, state or local withholding or employment taxes (such amount,
the “Withholding Amount”). If the Employee shall fail to pay, or make provision
for the payment of the Withholding Amount, the Company shall have the right to
withhold the Withholding Amount from the Restricted Stock, compensation or other
amounts the Company owes the Employee. For these purposes, the Company may
reduce the number of Restricted Shares retained by the Employee to satisfy the
Withholding Amount.
          7. Subject to Terms of Plan. Shares of Restricted Stock issued
hereunder are subject to the terms and provisions of the Plan. All terms used
herein which are defined in the Plan and not otherwise defined herein shall have
the same meanings as in the Plan. To the extent that the provisions hereof
conflict with those of the Plan, the provisions of the Plan shall control. All
decisions or interpretations made by the Committee regarding any issue or
question arising under this Agreement or the Plan shall be final, binding and
conclusive on the Company and the Employee.
          8. Continued Employment or Service. Nothing contained herein or in the
Plan shall confer any right to continue in the employ or service of the Company
or any parent or subsidiary of the Company or interfere in any way with the
right of the Company or any parent or subsidiary of the Company to terminate the
employment, services, responsibilities or duties of the Employee at any time for
any reason whatsoever.
          9. Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto, including the successors and assigns of the
Company.

-2-



--------------------------------------------------------------------------------



 



          10. Governing Law. This Agreement will be interpreted and enforced
under the laws of the State of New York, other than any conflicts or choice of
law rule or principle that might otherwise refer construction or interpretation
of this Agreement to the substantive law of another jurisdiction. The parties
will submit any dispute or claim arising under this Agreement to the exclusive
jurisdiction of the U.S. federal or New York state courts within the New York
counties of New York, Nassau, or Suffolk, and the parties hereby submit to, and
waive any objection to, personal jurisdiction and venue in such courts for such
purpose.
          11. Counterparts. This Agreement may be executed simultaneously in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

-3-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed, or caused to be duly
executed on their behalf, this Restricted Stock Agreement as of the day and year
first above written.

     
 
  OSI PHARMACEUTICALS, INC.
 
   
 
   
 
  Name:
 
  Title:
 
   
 
  EMPLOYEE
 
   
 
   
 
  [EMPLOYEE]

 